DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 13 July 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (i.e. TW M357196); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
Claim 1 recites the limitation of “… one or more sensors configured to be disposed on a parcel of land;” in lines 2-3; use of the phrase “to be” does not positively recite the one or more sensors being disposed on the parcel of land.

Claim 9 recites the limitation of “a sensor configured to be disposed on a parcel of land” in line 2; use of the phrase “to be” does not positively recite the sensor being disposed on the parcel of land.

Claim Objections
Claims 4, 12 and 20 are objected to because of the following informalities:  
Claim 4 is missing the conjunction “and” between “…moisture measurements;” and “wherein the sensor equipment …” in lines 3-4.

Claim 12 is missing the conjunction “and” between “…moisture measurements;” and “wherein the processing circuitry …” in lines 2-3.

Claim 20 is missing the conjunction “and” between “…moisture measurements;” and “wherein the method further …” in lines 2-3.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0207771 A1 (hereinafter Ersavas) in view of U.S. Patent No. 9,046,461 B1 (hereinafter Sohrabi).

As per claim 1, Ersavas substantially teaches the Applicant’s claimed invention.  Ersavas teaches the limitations of a system comprising: 
a sensor equipment (Fig. 58, element 62; i.e. sensors monitor climate, environmental and soil conditions) including one or more sensors configured to be disposed on a parcel of land (pg. 2, par. [0055] and [0056]  and pg. 5, par. [0077]); 
a watering equipment (pg. 5, par. [0077] and Fig. 58, element 64; i.e. “At any given site, there may be one or more sensor devices 62 and/or control devices 64, controllers or elements.”; and “At least one node or device is coupled to and controls at least a portion of the irrigation or climate system, e.g., at least one node (e.g., control device 64) is coupled to an irrigation valve controlling the flow of water therethrough.”) disposed on the parcel (pg. 2, par. [0056] and pg. 5, par. [0077]) and configured to selectively apply water to the parcel (pg. 2, par. [0056]; i.e. “… authorized users are provided remote access … to remotely control the system/s via interaction with a configurable user interface provided by a server in communication with the local system/s.”); 
a user terminal (pg. 5, par. [0077] and Fig. 58, elements 56, 58 and 60; i.e. “…  a remote server 50 provides end-users access to one or more sites 1, 2, 3, 4, etc., for which the given user is authorized. Typically, users access the server 50 from remote user devices, such as a notebook or laptop computer 56, desktop computer 58 or mobile computer device 60, such as a smartphone or tablet computer.”); and 
a gateway (Fig. 58, element 50; i.e. a server) configured to communicate with the sensor equipment (Fig. 58,  element 62; i.e. sensors devices to monitor climate, environmental and soil conditions) and the watering equipment (i.e. the control device and irrigation valve) via a first network (pg. 5, par. [0077] and Fig. 58, elements 52 and 54; i.e. “The server 50 is communicationally coupled to devices at the various site via the Internet 52, wireless network 54 (e.g., a cellular or satellite network) and/or other wired or wireless network.”), and communicate with the user terminal (Fig. 58, elements 56, 58 and 60; i.e. “Typically, users access the server 50 from remote user devices, such as a notebook or laptop computer 56, desktop computer 58 or mobile computer device 60, such as a smartphone or tablet computer.”) via a second network (pg. 5, par. [0077]; i.e. “User devices can connect to the server 50 via the Internet 52 and/or other network (e.g., local or wide area networks).”); 
wherein the user terminal (Fig. 58, elements 56, 58 and 60) comprises processing circuitry (i.e. processing components of the notebook or laptop computer, desktop computer or mobile computer device) configured to provide a remote interface for communication with the sensor equipment and the watering equipment via the gateway (pg. 5, par. [0077]; i.e. “… a remote server 50 provides end-users access to one or more sites 1, 2, 3, 4, etc., for which the given user is authorized.  Typically, users access the server 50 from remote user devices, such as a notebook or laptop computer 56, desktop computer 58 or mobile computer device 60, such as a smartphone or tablet computer. User devices can connect to the server 50 via the Internet 52 and/or other network (e.g., local or wide area networks). ”). 

Not explicitly taught is the sensor equipment is configured to implement an intelligent measurement cycle that adapts a timing between sensor measurements based on a result of a previous sensor measurement.

However Sohrabi, in an analogous art of sensors (col. 1, lines 31-32 and col. 1, lines 66 - col. 2, line 1), teaches the missing limitation of sensor equipment (col. 9, lines 45-50, col. 15, lines 6-9 and Fig. 9B, element 21; i.e. a wireless soil sensor) is configured to implement an intelligent measurement cycle that adapts a timing between sensor measurements based on a result of a previous sensor measurement (col. 2, lines 13-18, col. 6, lines 55-56 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor measurement value is below a given limit, a subsequent sensor sampling will be performed at a lower rate) for the purpose providing adaptive sensor sampling (col. 2, lines 13-18 and col. 6, lines 62 – col. 7, lines 3).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of sensor equipment is configured to implement an intelligent measurement cycle that adapts a timing between sensor measurements based on a result of a previous sensor measurement to advantageously optimize turf health and playability, improve product quality, and optimize resource utilization. (Sohrabi: col. 4, lines 60-65).

As per claim 2, Ersavas does not expressly teach the sensor equipment comprises, and is powered by, a battery.

However Sohrabi, in an analogous art of sensors (col. 1, lines 31-32 and col. 1, lines 66 - col. 2, line 1), teaches the missing limitation of the sensor equipment (col. 9, lines 45-50, col. 15, lines 6-9 and Fig. 9B, element 21; i.e. the wireless soil sensor) comprises, and is powered by, a battery (col. 2, lines 63-65 and col. 15, lines 9-12) for the purpose of for the purpose providing power to the sensor for adaptive sensor sampling (col. 2, lines 13-18 and 63-65 and col. 6, lines 62 – col. 7, lines 3).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of the sensor equipment comprises, and is powered by, a battery to advantageously optimize turf health and playability, improve product quality, and optimize resource utilization (Sohrabi: col. 4, lines 60-65).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ersavas in view of Sohrabi in further view of U.S. Patent Publication No. 2012/0179300 A1 (hereinafter Warren).

As per claim 3, Ersavas does not expressly teach the sensor equipment is configured to implement the intelligent measurement cycle to increase the timing between sensor measurements to reduce energy consumption from the battery.

However Sohrabi, in an analogous art of sensors (col. 1, lines 31-32 and col. 1, lines 66 - col. 2, line 1), teaches the missing limitation of the sensor equipment (col. 9, lines 45-50, col. 15, lines 6-9 and Fig. 9B, element 21; i.e. the wireless soil sensor) is configured to implement an intelligent cycle to increase a timing to reduce energy consumption from the battery (col. 6, lines 55-56, col. 9, lines 66 - col. 10, lines 2; i.e. the wireless soil sensor deactivates transmissions to a receiver to conserve power when a moisture level of the soil is above a threshold) for the purpose of energy conservation (col. 10, lines 1-2).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of the sensor equipment is configured to implement an intelligent cycle to increase a timing to reduce energy consumption from the battery to advantageously optimize turf health and playability, improve product quality, and optimize resource utilization (Sohrabi: col. 4, lines 60-65).

Ersavas in view of Sohrabi does not expressly teach the intelligent measurement cycle to increase the timing between sensor measurements to reduce energy consumption from the battery.

However Warren, in an analogous art of sensors (pg. 4, par. [0042]), teaches the missing limitation of an intelligent measurement cycle to increase a timing between sensor measurements to reduce energy consumption from a battery (pgs. 4-5, par. [0045]; i.e. “… at various levels of power saving will be described below with respect to each functionality type, but for example a Level 1 power saving may include: … decreased sampling rates for some or all sensors …”) for the purpose of power conservation (pgs. 4-5, par. [0045]). 

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of Sohrabi to include the addition of the limitation of an intelligent measurement cycle to increase a timing between sensor measurements to reduce energy consumption from a battery to advantageously enhance power saving (Warren: pgs. 4-5, par. [0045]).

Claims 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ersavas in view of Sohrabi in further view of U.S. Patent Publication No. 20110092164 A1 (hereinafter Spanhake). 

As per claim 4, Ersavas does not expressly teach at least one of the one or more sensors of the sensor equipment is a moisture sensor; 
wherein the sensor measurements comprise moisture measurements; 
wherein the sensor equipment is configured to implement the intelligent measurement cycle to increase the timing between the moisture measurements in response to a previous moisture measurement being above a high moisture threshold.
However Sohrabi, in an analogous art of sensors (col. 1, lines 31-32 and col. 1, lines 66 - col. 2, line 1), teaches the missing limitations at least one of one or more sensors (Fig. 9B, elements 33a-33c) of the sensor equipment (Fig. 9B, element 21) is a moisture sensor (col. 1, lines 31-32, col. 1, lines 66 - col. 2, line 1 and 3-5 and col. 9, lines 33-36 and 45-50; i.e. the wireless soil sensor measures soil moisture); 
wherein the sensor measurements comprise moisture measurements (col. 2, lines 3-5 and col. 9, lines 33-36); 
wherein the sensor equipment (Fig. 9B, element 21) is configured to implement the intelligent measurement cycle to modify the timing between the moisture measurements in response to a previous moisture measurement relative to a moisture threshold (col. 2, lines 13-18 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor environmental measurement value is compared to a given limit, the subsequent sensor sampling will be performed at a variable rate; and col. 2, lines 13-18: “Example: when the measured temperate value is below a given limit, sensor sampling will be done at a lower rate and sensor value reporting will be stopped. The same logic may be applied to an array of measurement parameter values and reporting rates.”) for the purpose providing adaptive sensor sampling (col. 2, lines 13-18 and col. 6, lines 62 – col. 7, lines 3).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitations of at least one of the one or more sensors of the sensor equipment is a moisture sensor; wherein the sensor measurements comprise moisture measurements; wherein the sensor equipment is configured to implement the intelligent measurement cycle to modify the timing between the moisture measurements in response to a previous moisture measurement relative to a moisture threshold to advantageously optimize turf health and playability, improve product quality, and optimize resource utilization (Sohrabi: col. 4, lines 60-65).

Ersavas in view of Sohrabi does not expressly teach increase the timing between the moisture measurements in response to a previous moisture measurement being above a high moisture threshold.

However Spanhake, in an analogous art of sensors (pg. 1, par. [0002]), teaches the missing limitation of increase a timing between sensor measurements in response to a previous sensor measurement being above a threshold (pg. 5, par. [0047; i.e. “… increase a sampling frequency rate if the sampled sensor data becomes … above a threshold value) for the purpose of reducing power consumption (pg. 5, par. [0047]).

Therefore, it would be been obvious to a person of ordinary in the art before the effective filing date of the claimed invention to modify the teaching of Ersavas in view of Sohrabi to include the addition of the limitation of increase a timing between sensor measurements in response to a previous sensor measurement being above a threshold to optimize power consumption (Spanhake: col. 5, par. [0047]).

As per claim 5, Ersavas does not expressly teach the sensor equipment is configured to implement the intelligent measurement cycle to decrease the timing between the moisture measurements in response to the previous moisture measurement being below a low moisture threshold.
However Sohrabi, in an analogous art of sensors (col. 1, lines 31-32 and col. 1, lines 66 - col. 2, line 1), teaches the missing limitation of the sensor equipment (col. 1, lines 31-32, col. 1, lines 66 - col. 2, line 1 and 3-5, col. 9, lines 45-50 and Fig. 9B, element 21; i.e. the wireless soil sensor measures soil moisture) is configured to implement the intelligent measurement cycle to decrease the timing between the moisture measurements in response to the previous moisture measurement being below a low moisture threshold (col. 2, lines 13-18, col. 6, lines 55-56 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor environmental measurement value is compared to a given limit, a subsequent sensor sampling will be performed at a variable rate; and col. 2, lines 13-18: “Example: when the measured temperate value is below a given limit, sensor sampling will be done at a lower rate and sensor value reporting will be stopped. The same logic may be applied to an array of measurement parameter values and reporting rates.”) for the purpose providing adaptive sensor sampling (col. 2, lines 13-18 and col. 6, lines 62 – col. 7, lines 3).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of the sensor equipment is configured to implement the intelligent measurement cycle to decrease the timing between the moisture measurements in response to the previous moisture measurement being below a low moisture threshold to advantageously optimize turf health and playability, improve product quality, and optimize resource utilization (Sohrabi: col. 4, lines 60-65).

As per claim 7, Ersavas does not expressly teach the sensor equipment is configured to implement the intelligent measurement cycle to increase the timing between the sensor measurements in response to the previous sensor measurement being above a high threshold.

However Sohrabi, in an analogous art of sensors (col. 1, lines 31-32 and col. 1, lines 66 - col. 2, line 1), teaches the missing limitation the sensor equipment (col. 9, lines 45-50, col. 15, lines 6-9 and Fig. 9B, element 21; i.e. the wireless soil sensor) is configured to implement the intelligent measurement cycle to modify the timing between the sensor measurements in response to the previous sensor measurement relative to a threshold (col. 2, lines 13-18, col. 6, lines 55-56 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor environmental measurement value is compared to a given limit, a subsequent sensor sampling will be performed at a variable rate; and col. 2, lines 13-18: “Example: when the measured temperate value is below a given limit, sensor sampling will be done at a lower rate and sensor value reporting will be stopped. The same logic may be applied to an array of measurement parameter values and reporting rates.”) for the purpose providing adaptive sensor sampling (col. 2, lines 13-18 and col. 6, lines 62 – col. 7, lines 3).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of the sensor equipment is configured to implement the intelligent measurement cycle to modify the timing between the sensor measurements in response to the previous sensor measurement relative to a threshold to advantageously optimize turf health and playability, improve product quality, and optimize resource utilization (Sohrabi: col. 4, lines 60-65).

Ersavas in view of Sohrabi does not expressly teach increase the timing between the sensor measurements in response to the previous sensor measurement being above a high threshold.

However Spanhake, in an analogous art of sensors (pg. 1, par. [0002]), teaches the missing limitation of increase a timing between sensor measurements in response to a previous sensor measurement being above a threshold (pg. 5, par. [0047; i.e. “… increase a sampling frequency rate if the sampled sensor data becomes … above a threshold value) for the purpose of reducing power consumption (pg. 5, par. [0047]).

Therefore, it would be been obvious to a person of ordinary in the art before the effective filing date of the claimed invention to modify the teaching of Ersavas in view of Sohrabi to include the addition of the limitation of increase a timing between sensor measurements in response to a previous sensor measurement being above a threshold to optimize power consumption (Spanhake: col. 5, par. [0047]).

As per claim 8, Ersavas does not expressly teach the sensor equipment is configured to implement the intelligent measurement cycle to decrease the timing between the sensor measurements in response to the previous sensor measurement being below a low threshold.

However Sohrabi, in an analogous art of sensors (col. 1, lines 31-32 and col. 1, lines 66 - col. 2, line 1), teaches the missing limitation of the sensor equipment (col. 1, lines 31-32, col. 1, lines 66 - col. 2, line 1 and 3-5, col. 9, lines 45-50 and Fig. 9B, element 21; i.e. the wireless soil sensor measures soil moisture) is configured to implement the intelligent measurement cycle to decrease the timing between the sensor measurements in response to the previous measurement being below a low threshold (col. 2, lines 13-18, col. 6, lines 55-56 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor environmental measurement value is compared to a given limit, a subsequent sensor sampling will be performed at a variable rate; and col. 2, lines 13-18: “Example: when the measured temperate value is below a given limit, sensor sampling will be done at a lower rate and sensor value reporting will be stopped. The same logic may be applied to an array of measurement parameter values and reporting rates.”) for the purpose providing adaptive sensor sampling (col. 2, lines 13-18 and col. 6, lines 62 – col. 7, lines 3).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of the sensor equipment is configured to implement the intelligent measurement cycle to decrease the timing between the sensor measurements in response to the previous measurement being below a low threshold to advantageously optimize turf health and playability, improve product quality, and optimize resource utilization (Sohrabi: col. 4, lines 60-65).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ersavas in view of Sohrabi in further view of Spanhake and U.S. Patent Publication No. 2012/0215366 A1 (hereinafter Redmond). 

As per claim 6, Ersavas does not expressly teach the sensor equipment is configured to override the intelligent measurement cycle regardless of a value of a previous moisture measurement and perform a moisture measurement before the watering equipment begins a planned irrigation event.

However Sohrabi, in an analogous art of sensors (col. 1, lines 31-32 and col. 1, lines 66 - col. 2, line 1), teaches the missing limitation of the sensor equipment (col. 1, lines 31-32, col. 1, lines 66 - col. 2, line 1 and 3-5, col. 9, lines 45-50 and Fig. 9B, element 21; i.e. the wireless soil sensor measures soil moisture) is configured to implement the intelligent measurement cycle (col. 2, lines 13-18, col. 6, lines 55-56 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor environmental measurement value is compared to a given limit, a subsequent sensor sampling will be performed at a variable rate; and col. 2, lines 13-18: “Example: when the measured temperate value is below a given limit, sensor sampling will be done at a lower rate and sensor value reporting will be stopped. The same logic may be applied to an array of measurement parameter values and reporting rates.”) for the purpose providing adaptive sensor sampling (col. 2, lines 13-18 and col. 6, lines 62 – col. 7, lines 3).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of the sensor equipment is configured to implement the intelligent measurement cycle to advantageously optimize turf health and playability, improve product quality, and optimize resource utilization (Sohrabi: col. 4, lines 60-65).

Ersavas in view of Sohrabi does not expressly teach override the intelligent measurement cycle regardless of a value of a previous moisture measurement and perform a moisture measurement before the watering equipment begins a planned irrigation event.

However Redmond, in an analogous art of sensors (pgs. 3-4, par. [0074] and pg. 7, par. [0099]), teaches the missing limitation of override a measurement cycle regardless of a value of a previous moisture measurement and perform a moisture measurement before watering equipment begins a planned irrigation event (pg. 4, par. [0075], pgs. 8-9, par. [0107] and pgs. 31-32, par. [0312]; i.e. [0107] – “Additionally or alternatively, in one embodiment, the sensor unit will initiate transmission to the interface unit 14 forwarding the signal at fixed intervals, e.g., every 6 hours.  In some embodiments, the interface unit 14 may send a request to the sensor unit 12 requesting that the sensor unit obtains current and/or updated data from the sensors prior to the initiation of an irrigation cycle and/or at other times, for example, when the user requests the data through the user input, and or by other means.”) for the purpose of controlling irrigation (pg. 1, par. [0008]).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of Sohrabi to include the addition of the limitation of override a measurement cycle regardless of a value of a previous moisture measurement and perform a moisture measurement before watering equipment begins a planned irrigation event to efficiently control an execution of watering schedules (Redmond: pg. 1, par. [0008] and pg. 6, par. [0090)).

Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sohrabi in view of Ersavas.

As per claim 9, Sohrabi substantially teaches the Applicant’s claimed invention.  Sohrabi teaches the limitations of a sensor equipment for a watering system, the sensor equipment (col. 2, lines 59-61, col. 9, lines 45-50, col. 15, lines 6-9 and Fig. 9B, element 21; a wireless soil sensor) comprising: 
a sensor (Fig. 9B, elements 33a-33c of Fig. 9B, element 21) configured to be disposed on a parcel of land (col. 2, lines 59-61, col. 9, lines 33-36 and 45-50 and col. 15, lines 6-9; i.e. the wireless soil sensor buried below a surface of a land area), the sensor being further configured to take sensor measurements for vegetation maintenance on the parcel of land (col. 1, lines 66 - col. 2, line 1 and 3-5 and col. 9, lines 33-36; i.e. the wireless soil sensor measures soil moisture); 
processing circuitry (col. 4, lines 6-11, col. 6, lines 55-56 and col. 9, lines 45-49 and Fig. 9B, element 31; i.e. a processor/microcontroller); and 
a device interface (Fig. 9B, element 32; i.e. a transceiver/antenna) configured to communicate at least the sensor measurements (col. 4, lines 6-11, col. 6, lines 46-50 and col. 15, lines 15-18); 
wherein the processing circuity (i.e. the processor/microcontroller) is configured to: 
receive sensor measurements from the sensor (i.e. via the connection between elements 31 and 33a-33c of Fig. 9B); and 
implement an intelligent measurement cycle that adapts a timing between the sensor measurements based on a result of a previous sensor measurement (col. 2, lines 13-18, col. 6, lines 55-56 and col. 6, lines 55-56 and 62 - col. 7, lines 3; i.e. a sensor measurement value is below a given limit, a subsequent sensor sampling will be performed at a lower rate).

Not explicitly taught is a device interface configured to communicate at least the sensor measurements to a gateway within a garden network.

However Ersavas, in an analogous art of sensors (pg. 2, par. [0055]), teaches the missing limitation of a device interface (i.e. a component(s) of a sensor which performs a functionality to provide communication with a server) configured to communicate at least sensor measurements to a gateway (Fig. 58, element 50; i.e. server) within a garden network (pg. 2, [0055], pg. 5, par. [0077] and Fig. 58, elements 52 and 54; i.e. [0055] – “…an irrigation/climate control site (e.g., greenhouse, open field, or landscape) …"); and [0077] – “… a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site). … The server 50 is communicationally coupled to devices at the various site via the Internet 52, wireless network 54 (e.g., a cellular or satellite network) and/or other wired or wireless network. At any given site, there may be one or more sensor devices 62 and/or control devices 64, controllers or elements.”) for the purpose of monitoring conditions in landscapes (pg. 1, par. [0002]).
Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Sohrabi to include the addition of the limitation of a device interface configured to communicate at least sensor measurements to a gateway within a garden network to effectively monitor environmental, soil, or climate conditions and/or control an irrigation or climate of landscape or agricultural environments (Ersavas: pgs. 1-2, par. [0004] and [0021]).

As per claim 10, Sohrabi teaches the sensor equipment (col. 9, lines 45-50, col. 15, lines 6-9 and Fig. 9B, element 21; i.e. the wireless soil sensor) of claim 9 further comprising a battery configured to power the sensor equipment (col. 2, lines 63-65 and col. 15, lines 9-12).

As per claim 17, Sohrabi substantially teaches the Applicant’s claimed invention.  Sohrabi teaches the limitations of a method comprising: 
performing, by a sensor (Fig. 9B, elements 33a-33c of Fig. 9B, element 21) of a sensor equipment (Fig. 9B, element 21; a wireless soil sensor) disposed on a parcel of land (col. 2, lines 59-61, col. 9, lines 45-50, col. 15, lines 6-9; i.e. the wireless soil sensor buried below a surface of a land area), sensor measurements for vegetation maintenance on the parcel of land (col. 1, lines 66 - col. 2, line 1 and 3-5 and col. 9, lines 33-36; i.e. the wireless soil sensor measures soil moisture); 
receiving, at processing circuity (Fig. 9B, element 31; i.e. a processor/microcontroller) of the sensor equipment (col. 4, lines 6-11, col. 6, lines 55-56, col. 9, lines 45-49 and Fig. 9B, element 21; i.e. the wireless soil sensor), sensor measurements from the sensor (i.e. via a connection between elements 31 and 33a-33c of Fig. 9B); and 
implementing, by the processing circuitry (i.e. a processor/microcontroller), an intelligent measurement cycle that adapts a timing between the sensor measurements based on a result of a previous sensor measurement (col. 2, lines 13-18, col. 6, lines 55-56, col. 6, lines 55-56 and 62 - col. 7, lines 3; i.e. a sensor measurement value is below a given limit, a subsequent sensor sampling will be performed at a lower rate).

Not explicitly taught is communicating, via a device interface, the sensor measurements to a gateway within a garden network.

However Ersavas, in an analogous art of sensors (pg. 2, par. [0055]), teaches the missing limitation of communicating, via a device interface (i.e. a component(s) of a sensor which performs a functionality to provide communication with a server), sensor measurements to a gateway within a garden network gateway (Fig. 58, element 50; i.e. a server) within a garden network (pg. 2, [0055], pg. 5, par. [0077] and Fig. 58, elements 52 and 54; i.e. [0055] – “…an irrigation/climate control site (e.g., greenhouse, open field, or landscape) …"); and [0077] – “… a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site). … The server 50 is communicationally coupled to devices at the various site via the Internet 52, wireless network 54 (e.g., a cellular or satellite network) and/or other wired or wireless network. At any given site, there may be one or more sensor devices 62 and/or control devices 64, controllers or elements.”) for the purpose of monitoring conditions in landscapes (pg. 1, par. [0002]).
Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Sohrabi to include the addition of the limitation of a device interface configured to communicate at least sensor measurements to a gateway within a garden network to effectively monitor environmental, soil, or climate conditions and/or control an irrigation or climate of landscape or agricultural environments (Ersavas: pgs. 1-2, par. [0004] and [0021]).

As per claim 18, Sohrabi teaches powering the sensor equipment (col. 9, lines 45-50, col. 15, lines 6-9 and Fig. 9B, element 21; i.e. the wireless soil sensor) via a battery (col. 2, lines 63-65 and col. 15, lines 9-12).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sohrabi in view of Ersavas in further view of Warren.

As per claim 11, Sohrabi teaches the processing circuity (i.e. the processor/microcontroller) is configured to implement an intelligent cycle to increase a timing to reduce energy consumption of the battery (col. 6, lines 55-56 and col. 9, lines 66 - col. 10, lines 2; i.e. the wireless soil sensor deactivates transmissions to a receiver to conserve power when a moisture level of the soil is above a threshold).

Sohrabi does not expressly teach the intelligent measurement cycle to increase the timing between sensor measurements to reduce energy consumption of the battery.

Sohrabi in view of Ersavas does not expressly teach the intelligent measurement cycle to increase the timing between sensor measurements to reduce energy consumption of the battery.

However Warren, in an analogous art of sensors (pg. 4, par. [0042]), teaches the missing limitation of an intelligent measurement cycle to increase a timing between sensor measurements to reduce energy consumption of a battery (pgs. 4-5, par. [0045]; i.e. “… at various levels of power saving will be described below with respect to each functionality type, but for example a Level 1 power saving may include: … decreased sampling rates for some or all sensors …”) for the purpose of power conservation (pgs. 4-5, par. [0045]). 

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Sohrabi in view of Ersavas to include the addition of the limitation of an intelligent measurement cycle to increase a timing between sensor measurements to reduce energy consumption of a battery to advantageously enhance power saving (Warren: pgs. 4-5, par. [0045]).

As per claim 19, Sohrabi teaches implementing an intelligent cycle to increase a timing to reduce energy consumption of the battery (col. 6, lines 55-56 and col. 9, lines 66 - col. 10, lines 2; i.e. the wireless soil sensor deactivates transmissions to a receiver to conserve power when a moisture level of the soil is above a threshold).

Sohrabi does not expressly teach implementing the intelligent measurement cycle to increase the timing between sensor measurements to reduce energy consumption of the battery.

Sohrabi in view of Ersavas does not expressly teach implementing the intelligent measurement cycle to increase the timing between sensor measurements to reduce energy consumption of the battery.

However Warren, in an analogous art of sensors (pg. 4, par. [0042]), teaches the missing limitation of implementing an intelligent measurement cycle to increase a timing between sensor measurements to reduce energy consumption of a battery (pgs. 4-5, par. [0045]; i.e. “… at various levels of power saving will be described below with respect to each functionality type, but for example a Level 1 power saving may include: … decreased sampling rates for some or all sensors …”) for the purpose of power conservation (pgs. 4-5, par. [0045]). 

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Sohrabi in view of Ersavas to include the addition of the limitation of implementing an intelligent measurement cycle to increase a timing between sensor measurements to reduce energy consumption of a battery to advantageously enhance power saving (Warren: pgs. 4-5, par. [0045]).

Claims 12, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sohrabi in view of Ersavas in further view of Spanhake. 
As per claim 12, Sohrabi teaches the sensor (Fig. 9B, elements 33a-33c of Fig. 9B, element 21) is a moisture sensor (col. 1, lines 31-32, col. 1, lines 66 - col. 2, line 1 and 3-5 and col. 9, lines 33-36; i.e. the wireless soil sensor measures soil moisture); 
wherein the sensor measurements are moisture measurements (col. 2, lines 3-5 and col. 9, lines 33-36); 
wherein the processing circuity (Fig. 9B, element 31; i.e. the processor/microcontroller) is configured to implement the intelligent measurement cycle to modify the timing between the moisture measurements in response to a previous moisture measurement relative to a moisture threshold (col. 2, lines 13-18 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor environmental measurement value is compared to a given limit, a subsequent sensor sampling will be performed at a variable rate; and col. 2, lines 13-18: “Example: when the measured temperate value is below a given limit, sensor sampling will be done at a lower rate and sensor value reporting will be stopped. The same logic may be applied to an array of measurement parameter values and reporting rates.”).

Sohrabi does not expressly teach increase the timing between the moisture measurements in response to a previous moisture measurement being above a high moisture threshold.

Sohrabi in view of Ersavas does not expressly teach increase the timing between the moisture measurements in response to a previous moisture measurement being above a high moisture threshold.

However Spanhake, in an analogous art of sensors (pg. 1, par. [0002]), teaches the missing limitation of increase a timing between sensor measurements in response to a previous sensor measurement being above a threshold (pg. 5, par. [0047; i.e. “… increase a sampling frequency rate if the sampled sensor data becomes … above a threshold value) for the purpose of reducing power consumption (pg. 5, par. [0047]).

Therefore, it would be been obvious to a person of ordinary in the art before the effective filing date of the claimed invention to modify the teaching of Sohrabi in view of Ersavas to include the addition of the limitation of increase a timing between sensor measurements in response to a previous sensor measurement being above a threshold to optimize power consumption (Spanhake: col. 5, par. [0047]).

As per claim 13, Sohrabi teaches the processing circuity (Fig. 9B, element 31; i.e. the processor/microcontroller) is configured to implement the intelligent measurement cycle to decrease the timing between the moisture measurements in response to the previous moisture measurement being below a low moisture threshold (col. 2, lines 13-18, col. 6, lines 55-56 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor environmental measurement value is compared to a given limit, a subsequent sensor sampling will be performed at a variable rate; and col. 2, lines 13-18: “Example: when the measured temperate value is below a given limit, sensor sampling will be done at a lower rate and sensor value reporting will be stopped. The same logic may be applied to an array of measurement parameter values and reporting rates.”).

As per claim 15, Sohrabi teaches the processing circuity (Fig. 9B, element 31; i.e. the processor/microcontroller) is configured to implement the intelligent measurement cycle to modify the timing between the sensor measurements in response to the previous sensor measurement relative to a threshold (col. 2, lines 13-18, col. 6, lines 55-56 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor environmental measurement value is compared to a given limit, a subsequent sensor sampling will be performed at a variable rate; and col. 2, lines 13-18: “Example: when the measured temperate value is below a given limit, sensor sampling will be done at a lower rate and sensor value reporting will be stopped. The same logic may be applied to an array of measurement parameter values and reporting rates.”).

Sohrabi does not expressly teach increase the timing between the sensor measurements in response to the previous sensor measurement being above a high threshold.

Sohrabi in view of Ersavas does not expressly teach increase the timing between the sensor measurements in response to the previous sensor measurement being above a high threshold.

However Spanhake, in an analogous art of sensors (pg. 1, par. [0002]), teaches the missing limitation of increase a timing between sensor measurements in response to a previous sensor measurement being above a threshold (pg. 5, par. [0047; i.e. “… increase a sampling frequency rate if the sampled sensor data becomes … above a threshold value) for the purpose of reducing power consumption (pg. 5, par. [0047]).

Therefore, it would be been obvious to a person of ordinary in the art before the effective filing date of the claimed invention to modify the teaching of Sohrabi in view of Ersavas to include the addition of the limitation of increase a timing between sensor measurements in response to a previous sensor measurement being above a threshold to optimize power consumption (Spanhake: col. 5, par. [0047]).

As per claim 16, Sohrabi teaches the processing circuity (Fig. 9B, element 31; i.e. the processor/microcontroller) is configured to implement the intelligent measurement cycle to decrease the timing between the sensor measurements in response to the previous sensor measurement being below a low threshold (col. 2, lines 13-18, col. 6, lines 55-56 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor environmental measurement value is compared to a given limit, a subsequent sensor sampling will be performed at a variable rate; and col. 2, lines 13-18: “Example: when the measured temperate value is below a given limit, sensor sampling will be done at a lower rate and sensor value reporting will be stopped. The same logic may be applied to an array of measurement parameter values and reporting rates.”).

As per claim 20, Sohrabi teaches the sensor (Fig. 9B, elements 33a-33c of Fig. 9B, element 21) is a moisture sensor (col. 1, lines 31-32, col. 1, lines 66 - col. 2, line 1 and 3-5 and col. 9, lines 33-36; i.e. the wireless soil sensor measures soil moisture); 
wherein the sensor measurements are moisture measurements (col. 2, lines 3-5 and col. 9, lines 33-36); 
wherein the method further comprises implementing the intelligent measurement cycle to modify the timing between the moisture measurements in response to a previous moisture measurement relative to a moisture threshold (col. 2, lines 13-18 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor environmental measurement value is compared to a given limit, a subsequent sensor sampling will be performed at a variable rate; and col. 2, lines 13-18: “Example: when the measured temperate value is below a given limit, sensor sampling will be done at a lower rate and sensor value reporting will be stopped. The same logic may be applied to an array of measurement parameter values and reporting rates.”).

Sohrabi does not expressly teach increase the timing between the moisture measurements in response to a previous moisture measurement being above a high moisture threshold.

Sohrabi in view of Ersavas does not expressly teach increase the timing between the moisture measurements in response to a previous moisture measurement being above a high moisture threshold.

However Spanhake, in an analogous art of sensors (pg. 1, par. [0002]), teaches the missing limitation of increase a timing between sensor measurements in response to a previous sensor measurement being above a threshold (pg. 5, par. [0047; i.e. “… increase a sampling frequency rate if the sampled sensor data becomes … above a threshold value) for the purpose of reducing power consumption (pg. 5, par. [0047]).

Therefore, it would be been obvious to a person of ordinary in the art before the effective filing date of the claimed invention to modify the teaching of Sohrabi in view of Ersavas to include the addition of the limitation of increase a timing between sensor measurements in response to a previous sensor measurement being above a threshold to optimize power consumption (Spanhake: col. 5, par. [0047]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sohrabi in view of Ersavas in further view of Redmond.

As per claim 14 Sohrabi teaches the processing circuity (i.e. the processor/microcontroller) is configured to implement the intelligent measurement cycle (col. 2, lines 13-18, col. 6, lines 55-56 and col. 6, lines 62 – col. 7, lines 3; i.e. a sensor environmental measurement value is compared to a given limit, the subsequent sensor sampling will be performed at a variable rate; and col. 2, lines 13-18: “Example: when the measured temperate value is below a given limit, sensor sampling will be done at a lower rate and sensor value reporting will be stopped. The same logic may be applied to an array of measurement parameter values and reporting rates.”).

Sohrabi in view of Ersavas does not expressly teach override the intelligent measurement cycle regardless of a value of a previous moisture measurement and perform a moisture measurement before a planned irrigation event occurs 

However Redmond, in an analogous art of sensors (pgs. 3-4, par. [0074] and pg. 7, par. [0099]), teaches the missing limitation of override a measurement cycle regardless of a value of a previous moisture measurement and perform a moisture measurement before a planned irrigation event occurs (pg. 4, par. [0075], pgs. 8-9, par. [0107] and pgs. 31-32, par. [0312]; i.e. [0107] – “Additionally or alternatively, in one embodiment, the sensor unit will initiate transmission to the interface unit 14 forwarding the signal at fixed intervals, e.g., every 6 hours.  In some embodiments, the interface unit 14 may send a request to the sensor unit 12 requesting that the sensor unit obtains current and/or updated data from the sensors prior to the initiation of an irrigation cycle and/or at other times, for example, when the user requests the data through the user input, and or by other means.”).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Sohrabi in view of Ersavas to include the addition of the limitation of override a measurement cycle regardless of a value of a previous moisture measurement and perform a moisture measurement before a planned irrigation event occurs to efficiently control an execution of watering schedules (Redmond: pg. 1, par. [0008] and pg. 6, par. [0090)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to irrigation systems and sensor devices . 

U.S. Patent Publication No. 2010/0147389 A1 discloses an irrigation control system utilizing wirelessly transmitted data collected by soil moisture sensors.
U.S. Patent Publication No. 2011/0112702 A1 discloses a sensor interface for enabling wireless communication with a wired sensor.

U.S. Patent Publication No. 2013/0144562 A1 discloses a sensor device for measuring a measurement subject, and a management system including a sensor device and a server device for managing the sensor device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117